United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1293
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Leonard Dwayne Hill

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                            Submitted: March 11, 2019
                              Filed: April 30, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ARNOLD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      After a jury convicted Leonard Hill of being a felon in possession of
ammunition, see 18 U.S.C. § 922(g)(1), he was sentenced to sixteen years in prison
as an armed career criminal. At sentencing, he argued he was entitled to an
adjustment in his Guidelines calculation for acceptance of responsibility. See USSG
§ 3E1.1. The district court1 disagreed. Hill appealed his conviction to our court, and
we affirmed. See United States v. Hill, 835 F.3d 796 (8th Cir. 2016). He did not raise
the district court's denial of the acceptance-of-responsibility reduction as an issue on
appeal.

       After the Supreme Court struck down part of the Armed Career Criminal Act,
see Johnson v. United States, 135 S. Ct. 2551, 2563 (2015), Hill moved to vacate his
sentence, arguing, among other things, that he could no longer be considered an
armed career criminal. The district court agreed. At his resentencing, Hill again
asserted he was entitled to an acceptance-of-responsibility reduction. After
questioning whether Hill could raise that issue at resentencing, the district court
nonetheless concluded that Hill was still not entitled to the reduction. The court
sentenced Hill to nine years in prison. He appeals, arguing the district court clearly
erred in denying the reduction.

       We give great deference to the court's denial of an acceptance-of-responsibility
reduction since the issue is a factual one that depends largely on credibility
assessments. See United States v. Long Soldier, 431 F.3d 1120, 1122 (8th Cir. 2005).
We therefore review its determination for clear error. Id.; see also USSG § 3E1.1 app.
n. 5. Hill bears the burden of clearly demonstrating he is entitled to the reduction. See
USSG § 3E1.1(a).

      We put aside two issues in this appeal—whether Hill may properly challenge
the denial of an acceptance-of-responsibility reduction at a resentencing granted
because of Johnson, and whether the district court's decision was harmless since his
Guidelines range with or without the acceptance-of-responsibility reduction was
above the statutory maximum sentence. We put these issues aside because, even if we


      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-
sided with Hill on them, he still has not shown the district court clearly erred in
denying the sentencing reduction.

       First of all, Hill withdrew his guilty plea and went to trial. Requiring the
government to prove its case at trial is inconsistent with acceptance of responsibility.
United States v. Rivera, 370 F.3d 730, 735 (8th Cir. 2004). Hill correctly maintains
that, under the Guidelines, his proceeding to trial does not necessarily preclude him
from receiving the reduction. See USSG § 3E1.1 app. n. 2. He argues he should
receive the reduction because he conceded that he possessed the ammunition; he took
the case to trial to challenge only whether the ammunition had the requisite
connection to interstate commerce to give the federal court jurisdiction, which is an
issue over which he lacks personal knowledge.

       But the district court still had ample reason to deny the reduction. In
determining whether to grant an acceptance-of-responsibility reduction, the
Guidelines suggest that courts consider whether a defendant falsely denies the
relevant conduct surrounding his offense because one who does so acts inconsistent
with acceptance of responsibility. See USSG § 3E1.1 app. n. 1(A). Hill has
consistently denied carrying a gun despite overwhelming video and witness evidence
that he did. His attorney even conceded at trial that had Hill been charged with
possessing a firearm, the jury should convict him. Nevertheless Hill has persisted in
arguing that he didn't possess a firearm. Though we have not found in the record a
clear finding by the district court that Hill possessed a gun on the night in question,
we have no trouble concluding on this record that a finding to the contrary would be
clearly erroneous.

      Additionally, while awaiting trial, Hill violently assaulted an inmate in the jail
where we was housed, which led to Hill being convicted of a felony. The Guidelines
note that the "voluntary termination or withdrawal from criminal conduct" is an
important consideration in these cases. See USSG § 3E1.1 app. n. 1(B). "Continued

                                          -3-
criminal conduct, even if minor and unrelated to the offense of conviction, can make
a sentence reduction for acceptance of responsibility inappropriate." United States v.
Jawad, 852 F.3d 758, 763 (8th Cir. 2017).

       And finally, the record does not reveal other markers of acceptance of
responsibility. Hill did not voluntarily surrender to authorities after committing his
offense or assist authorities in recovering fruits of his crime. See USSG § 3E1.1 app.
n. 1(D)–(E). And though he has admitted possessing the ammunition, the record
shows he has also minimized his conduct by blaming other people as well as alcohol
and marijuana. These actions don't reflect acceptance of responsibility. See United
States v. Zeaiter, 891 F.3d 1114, 1123 (8th Cir. 2018).

      Affirmed.
                       ______________________________




                                         -4-